Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because: The first sentence of the abstract is/can be implied from the title, i.e. it is a akin to “the disclosure concerns” or similar sentences and is thus improper for an abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Regarding Claim 1, on January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claim 1 is directed toward non-statutory subject matter, as shown below:

STEP 1: Does claim 1 fall within one of the statutory categories?  Yes.  The claim is directed toward a method.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method in claim 1 is a mathematical concept abstract idea.  It claims the collecting (receiving) data and performing mathematical determinations/functions on the data.  Notably, the claim does not positively recite the data, after the various manipulation/determinations, being used for anything, i.e. no control/response by/of the ADV is claimed currently.
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a 
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  While the claim does recite that the method is for “for aiding a perception algorithm of an autonomous driving vehicles”:, there are no limitations in the body of the claim reciting any sort of physical response/control by the vehicle.  Additionally the final elements of the independent claimings reciting that it is for aiding perception algorithms read as intended uses not as explicitly using the sub-set in a perception algorithm.  While the data is selected and transmitted and manipulation, it is not transformed (Currently purely mathematical/data transformations do not constitute a “specific transformation” for the purposes of satisfying USC 101.) by any steps of the method, or used to/during implementation a specific control of the vehicle. 
Also, while the claimed method may improve the perception algorithm/ it functioning, this does not constitute an improvement in the functioning of a computer, or an improvement to other technology or technical field. i.e. the improvement of the perception algorithm is an 
Also, as noted above, merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, the steps of collecting/receiving, and the various determinations/manipulations of the data are performed by a computer.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated into a practical application.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.


CONCLUSION
Thus, since claim 1 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 is directed towards non-statutory subject matter.
	Regarding Claims 2-9, these claims all depend on claim 1 and do not themselves contain any elements which would provide practical integration, instead containing further refinements/details concerning specific steps/implementations of the data processing steps on claim 1.
	Claims 2 and 6 do recite sensors, however (I) the recitation is at a high level of generality/WURC in nature, i.e. the sending of sensor data to an onboard computer is WURC in the field of vehicle navigation/control, and/or as in the case of claim 2 is not actually claiming the sensors physically. E.g. Claim 2 currently is claiming “collecting” (receiving) of the data, and that the data itself is/was captured by sensors (for the same area); the current wording though means that sensors are defining/limiting the type of data. i.e. claim 2 currently claims the data 
	Claims 10 and 19 are non-transitory computer readable medium and a system (of a processor and memory) versions of claim 1. Thus they have the same problems with 101 as claim 1, in that currently they both are directed to abstract ideas of purely mathematical concepts/manipulation with no indication/elements of practical integration onto a machine or specific transformation.
	The various dependent claims for claim 10 and 19 are akin to the dependent claims 2-9 in that they do not contain any elements indicating practical integration onto a specific machine and/or transformation.
	The above 101 rejections could be overcome/rendered mute by amending the independent claims to includes elements reciting control of the ADV. Applicant’s specification [0048] recites a collision avoidance system/control of the vehicle.  For example an amendment which contains elements that the recorded subset are provided to the collision avoidance system and then used to control the vehicle to avoid the objects would constitute integration onto a specific machine.
Claim Interpretation
As a note to the applicant/to make the examiner’s claim interpretation more clear, currently the claims as a whole read as a creation of a background map/data set for later use in background/foreground discrimination and/or background subtraction techniques (in autonomous vehicle control/navigation). In other words the dynamic/non-static object removal steps of the independent claims don’t have to occur at the same time/can occur prior to the 
	More succinctly, currently claims 1-5 read as the static object map/set (prior static object map data creation) and claims 6-9 read as using the prior map of claim 1 in a later real-time object detection/perception method (in what could broadly considered a background subtraction technique). 
Additionally claim 1 (and the other independent claims) recites an intended use in the final element reciting “for aiding the perception algorithm of the ADV to detect objects for the area in real-time”. Intended use limitations do not hold much patentable weight in that a piece of prior art merely has to be capable of the intended use to anticipate/render obvious an intended use element.
	This doesn’t cause an objection/rejection per-se, however a piece of prior art wouldn’t have to disclose such a perception algorithm use to anticipate the claim language, as for intended use limitation a piece of prior art merely needs to disclose the claimed structure (in this case data format/content) that is capable of performing the intended use limitation. Rewriting the intended use element into more active language/to positively claim using the object sub-set (e.g. “and then utilizing the sub-set of recorded objects to aid the perception algorithm of the ADV to detect objects for the area in real-time”) would help in that prior art would then have to explicitly teach/render obvious using the static object sub-set in a perception algorithm. The example of active language above hasn’t been checked for grounds 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Browning et al, US 20180005052 A1, “STATIC OBJECT DETECTION FOR OPERATING AUTONOMOUS VEHICLE”.
	Regarding Claim 1, Browning et al teaches “A computer-implemented method for aiding a perception algorithm of an autonomous driving vehicles (ADV), the method comprising: collecting a plurality of point cloud data for an area from one or more sensors; running the perception algorithm on the plurality of point cloud data to detect a plurality of obstacles for the area; removing one or more moving obstacles and one or more stationary obstacles that are movable from the plurality of obstacles to generate a plurality of static obstacles; and recording at least a subset of the static obstacles as a set of predefined static obstacles associated with the area for aiding the perception algorithm of the ADV to detect objects for the area in real-time.”( [0156] In some examples, the prior sensor state 1029 may include a static object feature set 1037, which includes data sets captured previously which are deemed to depict static objects in the area of the road segment. The static objects include permanent objects which are not likely to change location or appearance over a duration of time. By way of example, the static objects may include objects which are deemed to have a height, shape, footprint, and/or visibility that is unchanged over a significant amount of time (e.g., months or years). Thus, for example, the static objects represented by the static object feature set 1037 may include buildings and roadway structures (e.g., fences, overpasses, dividers etc.).” Here the use of “static object feature set” teaches claim 1, in that this data set comes from previously captured sensor data (i.e. points clouds) teaching the “collecting” step and from the “removing” steps are taught in that only static objects which are permanent (i.e. static-objects which are moveable are not included in this set) and in light of [0146] “In some variations, the imagelets of prior sensor state 1029 may also reference a pose, reflecting an orientation of the sensor device that captured the prior data. In some variations, the imagelets may also be associated with labels, such as semantic labels which identify a type or nature of an object depicted in the imagelet, or a classification (e.g., imagelet depicts a static object). Still further, the imagelets may be associated with a priority or weight, reflecting, for example, a reliability or effectiveness of the imagelet for purpose of determining the localization output 1021” Here teaches that “prior sensor state” includes objects and their classifcaition (static/dynamic/etc) thus teaching that the “static-object set” is the set of static objects from prior data state which is a data of all objects from a prior time/state, thus inherently teaching the removing/trimming of non-static objects to arrive at a set of only static objects. That this set is then later used is the “recording” step of applicants claims)
	Regarding Claim 2, Browning et al teaches “The method of claim 1, wherein collecting a plurality of point cloud data for an area from one or more sensors comprises: collecting point ( [0148] As an addition or alternative, the prior sensor state 1029 may include multiple different point clouds 1035 that reference a common location of capture, with variations amongst the point clouds 1035 accounting for different lighting conditions (e.g., lighting conditions such as provided by weather, time of day, season). In such examples, the localization component 1024 may include point cloud selection logic 1032 to select the point cloud 1035 of prior sensor information to reflect a best match with a current lighting condition, so that a subsequent comparison between the prior sensor state 1029 and the current sensor state 493 does not result in inaccuracies resulting from differences in lighting condition. For example, with passive image data, the variations amongst the point clouds 1035 of prior sensor information may account for lighting variations resulting from time of day, weather, or season.” Here teaches the use of multiple point clouds for the same location, i.e. repeated scanning of a location by sensors)
	Regarding Claim 3, Browning et al teaches “The method of claim 1, wherein running the perception algorithm on the plurality of point cloud data to detect a plurality of obstacles for the area comprises: detecting motions of the plurality of obstacles by the perception algorithm.”( [[0146] According to some examples, the localization component 1024 determines the localization output 1021 using the prior sensor state 1029 of an area of the vehicle. The prior sensor state 1029 may be distributed as elements that reflect a sensor field of view about a specific location where the sensor data was previously obtained. When distributed about the sensor field of view, the sensor information provided by the prior sensor state 1029 can be said to be in the form of a point cloud 1035. In some examples, the point cloud 1035 of prior sensor information may be substantially two-dimensional, spanning radially (e.g., 180 degrees, 360 degrees about, for example, a reference location that is in front of the vehicle). In variations, the point cloud 1035 of prior sensor information may be three-dimensional, occupying a space in front and/or along the sides of the vehicle. Still further, in other variations, the point cloud 1035 of prior sensor information may extend in two or three dimensions behind the vehicle. For example, the prior sensor state 1029 may be provided as part of a submap that includes a layer of imagelets arranged in a point cloud. The imagelets may include, for example, passive image data sets, or image sets collected from a Lidar component of the vehicle. The individual imagelets of the prior sensor state 1029 may each be associated with a precise coordinate or position, corresponding to a location of sensor devices that captured sensor information of the prior state information. In some variations, the imagelets of prior sensor state 1029 may also reference a pose, reflecting an orientation of the sensor device that captured the prior data. In some variations, the imagelets may also be associated with labels, such as semantic labels which identify a type or nature of an object depicted in the imagelet, or a classification (e.g., imagelet depicts a static object). Still further, the imagelets may be associated with a priority or weight, reflecting, for example, a reliability or effectiveness of the imagelet for purpose of determining the localization output 1021.” Here teaches the classification of objects in the past data state, including recoginition of static objects, from the context of the publication it is known that classification of an object includes detection/recognizing movement [0105] “The perception output 129 can correspond to interpreted sensor data, such as (i) image, sonar or other electronic sensory-based renderings of the environment, (ii) detection and classification of dynamic objects in the environment, and/or (iii) state information associated with individual objects (e.g., whether object is moving, pose of object, direction of object).”)
	Regarding Claim 4, Browning et al teaches “The method of claim 1, wherein the subset of the plurality of static obstacles that constitutes the set of predefined static obstacles comprises one or more of the static obstacles that are within an area of interest of the area.”( [0168]” In an example, the sensor processing subsystem 1000 can select a point cloud of imagelets 1122 which represent the prior sensor state captured for the road segment 1102. The imagelets 1122 may include raw image data (e.g., pixel images), processed image data (e.g., feature vector of select objects), semantic labels, markers and image data of a particular region of the scene about a prior location of capture 1115, where the prior location of capture 1115 has a precisely known location.” Here teaches that the prior sensor state/sets data corresponds to a particular region (i.e. region of interest”; from [0156] “In some examples, the prior sensor state 1029 may include a static object feature set 1037, which includes data sets captured previously which are deemed to depict static objects in the area of the road segment”. Here it is known that a static object feature set is part of the prior sensor state)
	Regarding Claim 5, Browning et al teaches “The method of claim 1, wherein recording the set of predefined static obstacles comprises: recording one or more of a position and a shape for each of the predefmed static obstacles of the set.” ([0157] According to some examples, the perception component 1022 uses the static object feature set 1037 to identify portions of the current image data 1043 which reflect the presence of the static objects. In some examples, the perception component 1022 may utilize the image processing logic 1038 to implement image recognition or detection of the static object feature depicted by the current image data 1043, using the identified static object feature set 1037 provided by the prior sensor state 1029. For example, the static object feature set 1037 may specify semantic information (e.g., object classification, shape) about a static object, as well as a relative location of the static object by pixel location or image area.” Here teaches that the shape/location of an static object are known/compared with the static object feature set 1037, inherently teaching the creation of a predetermine-static object set which contains the shape and location of static objects))
	Regarding Claim 6, Browning et al teaches “The method of claim 1, further comprising: receiving sensor data for the area captured by the one or more sensors; processing the sensor data for the area to trim one or more regions-of-interest (ROI) of the area to exclude one or more of the predefmed static obstacles; running the perception algorithm of the ADV in real-time on the sensor data of the ROI to generate a partial perception result;”( [0045] As an addition or a variation, the submap processing component 120 can include perception component 124 which provides perception output 129 representing objects that are detected (through analysis of the current sensor state 493) as being present in the area of the road network. The perception component 124 can determine the perception output to include, for example, a set of objects (e.g., dynamic objects, road features, etc.). In determining the perception output 129, the perception component 124 can compare detected objects from the current sensor state 493 with known and static objects identified with the submap feature set 113. The perception component 124 can generate the perception output 129 to identify (i) static objects which may be in the field of view, (ii) non-static objects which may be identified or tracked, (iii) an image representation of the area surrounding a vehicle with static objects removed or minimized, so that the remaining data of the current sensor state 493 is centric to dynamic objects.” Here (iii) teaches the exclusion/removal of static objects from sensor data [0158] Once the static objects are detected from the current image data 1043, the perception component 1022 may then deduce other objects depicted by the current image data 1043 as being non-static or dynamic. Additionally, the perception component 1022 may detect a non-static object as occluding a known static object when the image analysis 1038 determines that the pixel location/image area identified for the static object feature set 1037 does not depict an object or feature of that set. When the perception component 1022 determines static objects from the current sensor state 493, the perception component 1022 may implement object subtraction 1026 so that the presence of the static object is ignored in connection with one or more sensor analysis processes which may be performed by the sensor processing subsystem 1000. For example, the sensor processing subsystem 1000 may subsequently perform event detection to track objects which are non-static or dynamic. When pixel data corresponding to static objects are ignored or removed, subsequent processes such as event detection and tracking may be improved in that such processes quickly focus image processing on non-static objects that are of interest)” and adding the one or more of the predefmed static obstacles that have been excluded from the ROI to the partial perception result to generate a perception output of the area.”( [0082] “The road surface layer 304 can include, for example, sensor data representations and/or semantic labels that are descriptive of the road surface. The road surface layer 304 can identify, for example, the structure and orientation of the roadway, the lanes of the roadway, and the presence of obstacles which may have previously been detected on the roadway, predictions of traffic flow patterns, trajectory recommendations and/or various other kinds of information.” While not explicitly stating that the static objects are then readded, here teaches that static objects are a part of the perception output, and their removal is specifically to isolate/analyze the dynamic objects, however the overall process of perception/trajectory guidance does include/require use of static objects)
	Regarding Claim 7, “The method of claim 6, wherein recording the set of predefined static obstacles comprises recording a position for each of the predefined static obstacles of the set, and wherein processing the sensor data for the area to trim one or more ROI of the area to exclude one or more of the predefined static obstacles comprises: excluding the one or more predefined static obstacles from the sensor data of the ROI based on the positions for the one or more predefined static obstacles.”( [0158] Once the static objects are detected from the current image data 1043, the perception component 1022 may then deduce other objects depicted by the current image data 1043 as being non-static or dynamic. Additionally, the perception component 1022 may detect a non-static object as occluding a known static object when the image analysis 1038 determines that the pixel location/image area identified for the static object feature set 1037 does not depict an object or feature of that set. When the perception component 1022 determines static objects from the current sensor state 493, the perception component 1022 may implement object subtraction 1026 so that the presence of the static object is ignored in connection with one or more sensor analysis processes which may be performed by the sensor processing subsystem 1000. For example, the sensor processing subsystem 1000 may subsequently perform event detection to track objects which are non-static or dynamic. When pixel data corresponding to static objects are ignored or removed, subsequent processes such as event detection and tracking may be improved in that such processes quickly focus image processing on non-static objects that are of interest. Here teaches that that the position image/pixel location corresponding to the predetermined static objects (i.e. RIO trimming “based on the position” of predetermined static objects) are trimmed/removed)
	Regarding Claim 8, Browning et al teaches “The method of claim 6, wherein running the perception algorithm of the ADV in real- time on the sensor data of the ROI to generate a partial perception result comprises: detecting one or more moving objects in the ROI.”( 0158] Once the static objects are detected from the current image data 1043, the perception component 1022 may then deduce other objects depicted by the current image data 1043 as being non-static or dynamic. Additionally, the perception component 1022 may detect a non-static object as occluding a known static object when the image analysis 1038 determines that the pixel location/image area identified for the static object feature set 1037 does not depict an object or feature of that set. When the perception component 1022 determines static objects from the current sensor state 493, the perception component 1022 may implement object subtraction 1026 so that the presence of the static object is ignored in connection with one or more sensor analysis processes which may be performed by the sensor processing subsystem 1000. For example, the sensor processing subsystem 1000 may subsequently perform event detection to track objects which are non-static or dynamic. When pixel data corresponding to static objects are ignored or removed, subsequent processes such as event detection and tracking may be improved in that such processes quickly focus image processing on non-static objects that are of interest.” Here teaches that the trimming is to identify objects (non-static) objects )
	Regarding Claim 9, Browning et al teaches  “The method of claim 6, wherein adding the one or more of the predefined static obstacles that have been excluded from the ROI to the partial perception result to generate a perception output of the area comprises: adding one or more of the predefined static objects that have been excluded from the ROI and that are less than a threshold distance from the ADV to the partial perception result.”( [0094] Examples recognize that urban driving environments present significant challenges to autonomous vehicles. In particular, the behavior of objects such as pedestrians, bicycles, and other vehicles can vary based on geographic region (e.g., country or city) and locality (e.g., location within a city). Additionally, examples recognize that the behavior of such objects can vary based on various other events, such as time of day, weather, local events (e.g., public event or gathering), season, and proximity of nearby features (e.g., crosswalk, building, traffic signal). Moreover, the manner in which other drivers respond to pedestrians, bicyclists and other vehicles varies by geographic region and locality.” While not explicitly mentioning a threshold this section teaches the recognition/importance (Re-adding) of static objects within a threshold (i.e. those that are “nearby”) for driving/trajectory planning of the vehicle. i.e. a perception output inherently includes/requires including static-objects within a proximity to the vehicle)
	Claims 10-20 are a non-transitory computer readable medium and data processing system (processor and memory) which contain/run the method claims in claims 1-9. Brown et al teaches a computer implemented method for its disclosed invention [0112]“FIG. 5 is a block diagram of a vehicle system on which an autonomous vehicle control system may be implemented. According to some examples, a vehicle system 500 can be implemented using a set of processors 504, memory resources 506, multiple sensors interfaces 522, 528 (or interfaces for sensors) and location-aware hardware such as shown by satellite navigation component 524. In an example shown, the vehicle system 500 can be distributed spatially into various regions of a vehicle.” thus the grounds of rejections for claims 10-20 are equivalent to claims 1-9. The pairings are (1, 10, 19); (2, 11); (3, 12); (4, 13); (5, 14); (6, 15, 20); (7, 16); (8, 17); and (9, 18). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180203446 A1; US 9672446 B1; US 9606539 B1; US 9507346 B1; US 20210237769 A1; US 20190122378 A1; US 20190122378 A1; US 20190258737 A1; NPL, Kiran et al, “Real-time Dynamic Object Detection for Autonomous Driving using Prior 3D-Maps”, 2018.
	US 20190258737 A1 is a publication which includes explicit references/teachings as to the creation of the static object map/set creation. It could be used as an alternative 102 rejection for the independent claims and/or as a teaching references for how to more specifically create the static-object data set called for in Browning et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661